DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 7/16/2018 remains acknowledged.  
Applicant's election with traverse of CGS 21680 under elected Group I, and is administered alone, in the reply filed on 7/16/2018 remains acknowledged.  
Claims 8-16, 39, 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2018.
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2018.
The Examiner notes that the amendments made on 9/24/2020 & 3/25/2021 limited the subject to one 1) who has been subjected to bone trauma or 2) who has undergone spinal fusion or 3) is going to undergo spinal fusion.  These are individual species newly added at that time.  Subsequent office actions were based on the specie 1), subjected to bone trauma.  The current claim amendment now eliminates 1).  .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/380,238, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Review of the specification in the ‘238 Application identified:
[0009], which mentions prior art not teachings adenosine A1 or A2A receptor antagonists / agonists for the treatment of bone defects following trauma or to promote spinal fusion.  This location does not mention adenosine receptor agonist (generically), or any analog or derivative (whatever the metes are bounds embrace) to a subject who 
[0041] mentions BPMs being used commonly during spinal fusion; [0043] also discusses similar subject matter, and mentions that BMPs used during spinal fusion introduce a significant risk for developing cancer; thus, this presents a novel opportunity for developing new agents for promoting bone growth to repair bone defects or stimulate formation of new bone during such procedures as spinal fusion.  These locations are mainly background discussion, but potentially may be relied on as teaching a subject being treated during spinal fusion procedures.  There is also no mention of which compound(s) are used.
[0041] is closest to the claimed embodiments, which reads:
[0044] The methods and compositions described promote bone repair following trauma or bone growth after spinal fusion or similar surgeries. Topical application in a gel or matrix or more frequent applications in solution to bony defects of either A1 receptor antagonists or A2A agonists or similar topical applications of dipyridamole to bone defects, such as, for instance, after spinal fusion surgery are provided herein.
This supports only topical administration of only adenosine receptor A2A agonists after spinal fusion surgery.  The claims are not limited to topical administration.  Only claim 4 is limited to adenosine receptor A2A agonists, and the three specific compounds of claim 6 are disclosed in the ‘238 specification at [0023].  The embodiment of a subject “who … is going to undergo spinal fusion” (instant claim 1) is not supported by this or any other disclosure or original claim.  The embodiments of “an analog or 
Thus, the subject matter of the instant claims does not find written description type support in the priority application.  Accordingly, the effective filing date of examined claims 1-6 & 40 is the filing date of the instant application, 5/10/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 & 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner’s review for written description type support of the currently presented claims failed to find full support for the currently amended claims.

[0009], which mentions prior art not teaching adenosine A1 or A2A receptor antagonists / agonists for the treatment of bone defects following trauma or to promote spinal fusion.  This location does not mention adenosine receptor agonist (generically), or A1, A2B or A3 adenosine receptors (claim 2) or any “analog” or “derivative” (whatever the metes are bounds embrace) (claim 1) to a subject who has 2) undergone spinal surgery (i.e., administration of the claimed compound(s) after a spinal surgery) (claim 1) or 3) is going to undergo spinal fusion (i.e., administration of the claimed compound(s) before undergoing spinal fusion) (claim 1).
[0041] mentions BPMs being used commonly during spinal fusion; [0043] also discusses similar subject matter, and mentions that BMPs used during spinal fusion introduce a significant risk for developing cancer; thus, this presents a novel opportunity for developing new agents for promoting bone growth to repair bone defects or stimulate formation of new bone during such procedures as spinal fusion.  These locations are mainly background discussion, but potentially may be relied on as teaching a subject being treated during spinal fusion procedures (this is not an embodiment of the claims).  There is also no mention of which compound(s) are used.
[0041] is closest to the claimed embodiments, which reads:
[0044] The methods and compositions described promote bone repair following trauma or bone growth after spinal fusion or similar surgeries. Topical application in a gel or matrix or more frequent applications in solution to bony defects of either A1 2A agonists or similar topical applications of dipyridamole to bone defects, such as, for instance, after spinal fusion surgery are provided herein.
This supports only topical administration of only adenosine receptor A2A agonists after spinal fusion surgery (adenosine A1 receptor antagonists are not within the claim scopes).  The claims are not limited to topical administration.  Only claim 4 is limited to adenosine receptor A2A agonists, and specific compounds of claim 6 are disclosed at [0023].  The embodiment of a subject “who … is going to undergo spinal fusion” is not supported by this or any other disclosure or original claim.  The embodiments of “an analog or derivative” of “an adenosine receptor agonist” are not supported by this or any other disclosure or original claim.
Thus, the subject matter of the current claims introduces New Matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Cronstein et al. (US 2015/0011496 A1; 2015 Jan 8).
Cronstein teaches the methods and compositions described promote bone growth after spinal fusion (a subject who has undergone spinal fusion); topical application of A2A agonists after spinal fusion surgery are provided herein [0044]; administration is to a subject of a therapeutically effective amount of adenosine A2A agonist (abstract).  Among adenosine A2A agonists are Applicant elected CGS21680, which stimulates bone regeneration [0130] (claim 6, 22).  This teaching clearly anticipates claims 1-6.
With respect to claim 40, while the embodiment of after spinal fusion surgery is clearly taught, there is no mention of this procedure being associated with a medical implant; i.e., the typical patient undergoing spinal fusion surgery would not have a medical implant.  It is noted that there are other disclosures of alternative applications of the active adenosine A2A agonists, which include patients suffering from bone diseases, procedures involving bone injury, or patients who have a medical prosthesis implanted [0088]. The condition of bone injury (leading to the disclosed spinal fusion) is construed as an alternative embodiment to implanted medical prosthesis, implying no overlap.  Thus, claim 40 is construed as anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cronstein et al. (US 2015/0011496 A1; 2015 Jan 8), as applied to claim 1-6 & 40 above.
The rejection of inter alia, claims 1 & 40 is set forth above.
With respect to claim 40, it might be argued that the negative proviso is not taught explicitly by Cronstein.  However, it is clear that the embodiments of topical treatment with adenosine A2A agonists after spinal fusion and treating a patient with a medical implant are two unique patient populations, separate and distinct.  Thus, it would have been obvious to treat a patient after spinal fusion, that did not have any medical implant, rendering obvious claim 40.  The motivation would have been to separately treat this patient population after undergoing spinal fusion, with Applicant elected CGS21680.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611